Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (US Pub. No: 2020/0037260 A1) in view of YOSHIMOTO et al. (US Pub. No: 2017/0019163 A1).
	Regarding claim 23, FU et al. teach a terminal apparatus configured to communicate with a base station apparatus in a serving cell (see Abstract, Figures 46 & 77/UE and para [0038]), the terminal apparatus comprising: reception circuitry (see Fig.46, receiving module) configured to monitor a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts (see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an active BWP, is mentioned, also see para [0588] wherein receiving module starting to receive a PDCCH and/or a PDSCH on a DL active BWP from the time unit n+k, is mentioned and see para [0614] wherein the receiving module receiving a first DCI in time unit n, is mentioned), the first DCI format being used for scheduling a PDSCH in one DL bandwidth part from the set of one or more DL bandwidth parts (see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned), and configured to monitor a second PDCCH with a second DCI format in the active DL bandwidth part (see para [0614] wherein the receiving module receiving a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, is mentioned and also see paragraphs [0586] & [0588]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part (see para [0614] wherein the receiving module a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, and a PDSCH is scheduled in time unit n+M, is mentioned).
	FU et al. is silent in teaching the above terminal apparatus comprising RRC processing circuitry configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling and wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling, and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling.
However, YOSHIMOTO et al. teach a terminal apparatus (see Abstract and Fig.10 for terminal apparatus) comprising RRC processing circuitry (see Fig.10, block 2011) configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0195] wherein radio resource control unit 2011 setting various types of configuration information/parameter on the basis of higher layer signals (e.g. RRC Signaling) received from the base station apparatus, is mentioned) and wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is a plurality of DCI formats (which includes the second DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal apparatus of FU et al. to include RRC processing circuitry being configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling and also to have both a first size of a first resource assignment field in the first DCI format being given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format being given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling, disclosed by YOSHIMOTO et al. in order to provide an effective 
Regarding claim 24, FU et al. teach a base station apparatus configured to communicate with a terminal apparatus in a serving cell (see Abstract, Figures 48 & 76/base_station and para [0038]), the base station apparatus comprising: transmission circuitry (see Fig.76, Transmitting unit 2901 inside BS) configured to transmit a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts (see paragraphs [0570]  & [0572] wherein the UE receiving DCI/PDCCH from BS which indicates a switching of a BWP pair which includes a DL active BWP and an UL active BWP, is mentioned and also see para [0614] wherein the UE receiving a first DCI in time unit n from BS, is mentioned), the first DCI format being used for scheduling a PDSCH in one DL bandwidth part from a set of one or more DL bandwidth parts (see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned), and configured to transmit a second PDCCH with a second DCI format in the active DL bandwidth part (see para [0614] wherein the UE receiving a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, is mentioned and also see paragraphs [0586] & [0588]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part (see para [0614] wherein the receiving module receiving a second DCI in time unit n+k, a PDSCH is scheduled in time unit n+M, is mentioned). 
FU et al. is silent in teaching the above base station apparatus comprising RRC processing circuitry configured to inform the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling, wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling.
However, YOSHIMOTO et al. teach a base station apparatus (see Abstract and Fig.9 for base station apparatus) comprising RRC processing circuitry (see Fig.9, RRC unit 1011) configured to inform the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0169] wherein radio resource control (RRC) unit 1011 managing & transmitting various types of configuration information/parameter to the terminal apparatus, is mentioned and also see para [0195]), wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE a plurality of DCI formats (which includes the second DCI format) being defined for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station apparatus of FU et al. to include RRC processing circuitry configured to inform the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling, and also to have both a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism to efficiently report reception quality information in 
Regarding claim 25, FU et al. teach a communication method for a terminal apparatus configured to communicate with a base station apparatus in a serving cell (see Abstract, Figures 46 & 77/UE and para [0038]), the communication method comprising: monitoring a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts (see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an active BWP, is mentioned, also see para [0588] wherein receiving module starting to receive a PDCCH and/or a PDSCH on a DL active BWP from the time unit n+k, is mentioned and see para [0614] wherein the receiving module receiving a first DCI in time unit n, is mentioned), the first DCI format being used for scheduling a PDSCH in one DL bandwidth part from the set of one or more DL bandwidth parts (see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned); and monitoring a second PDCCH with a second DCI format in the active DL bandwidth part (see para [0614] wherein the receiving module receiving a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, is mentioned and also see paragraphs [0586] & [0588]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part (see para [0614] wherein the receiving module receiving a second DCI in time unit n+k, and a PDSCH is scheduled in time unit n+M, is mentioned).
FU et al. is silent in teaching the above communication method for a terminal apparatus comprising configuring in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling, wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling.
However, YOSHIMOTO et al. teach a communication method for a terminal apparatus (see Abstract and Fig.10 for terminal apparatus) comprising configuring in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0195] wherein radio resource control unit 2011 setting various types of configuration information/parameter on the basis of higher layer signals (e.g. RRC Signaling) received from the base station apparatus, is mentioned), wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is a plurality of DCI formats (which includes the second DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication method of FU et al. to include configuring in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling, also to have both a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism to efficiently report reception quality information in transmitting the reception quality information and 
Regarding claim 26, FU et al. teach a communication method for a base station apparatus configured to communicate with a terminal apparatus in a serving cell (see Abstract, Figures 48 & 76/base_station and para [0038), the communication method comprising: transmitting a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts (see paragraphs [0570]  & [0572] wherein the UE receiving DCI/PDCCH from BS which indicates a switching of a BWP pair which includes a DL active BWP and an UL active BWP, is mentioned and also see para [0614] wherein the UE receiving a first DCI in time unit n from BS, is mentioned), the first DCI format being used for scheduling a PDSCH in one DL bandwidth part from the set of one or more DL bandwidth parts (see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned); and transmitting a second PDCCH with a second DCI format in the active DL bandwidth part (see para [0614] wherein the UE receiving a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, is mentioned and also see paragraphs [0586] & [0588]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part (see para [0614] wherein the receiving module receiving a second DCI in time unit n+k, and the second DCI indicating the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M, and a PDSCH is scheduled in time unit n+M, is mentioned). 

However, YOSHIMOTO et al. teach a communication method for a base station apparatus (see Abstract and Fig.9 for base station apparatus) comprising informing the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0169] wherein radio resource control (RRC) unit 1011 managing & transmitting various types of configuration information/parameter to the terminal apparatus, is mentioned and also see para [0195]), wherein a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned), and a second size of a second resource assignment a plurality of DCI formats (which includes the second DCI format) being defined for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication method for a base station of FU et al. to include informing the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling, and also to have both a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism to efficiently report reception quality information in transmitting the reception quality information and thereby achieving efficient data transmission between a wireless terminal and base station in the wireless communication system.
Response to Arguments
4.	Applicant's arguments filed on 10/14/2021 have been fully considered but they are not persuasive. 
5.	In pages 4-6 of Applicant’s Remarks, regarding independent claim 23, Applicant mainly mentions that the cited reference Yoshimoto fails to teach, disclose, or suggest "a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling, and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling" as recited by independent claim 23 as previously presented.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.   
YOSHIMOTO et al. teach in para [0053] that the master information block (MIB; master information block) that is transmitted by a base station apparatus and commonly used by terminal apparatuses connected to the base station apparatus in each cell and the MIB contains basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth (which includes the bandwidth parts), etc. YOSHIMOTO et al. teach in para [0128] that the system bandwidth is partitioned into groups (bandwidth parts in FIG. 6; hereinafter referred to as "bandwidth parts") each constituted by a plurality of the subbands and the number of these bandwidth parts can be configured on the basis of the system bandwidth/MIB. 
para [0195] that the radio resource control unit 2011 of the terminal apparatus  sets various types of configuration information/parameter on the basis of higher layer signals (e.g. RRC Signaling and MAC CE) received from the base station apparatus 100-1. YOSHIMOTO et al. also teach in para [0078] that the base station transmits both common and dedicated RRC messages (that includes first RRC signaling and second RRC signaling) to the terminal apparatus and RRC message and an MAC CE are also referred to as "higher layer signaling” and further teach in paragraphs [0060] & [0079] that an RRC message/DCI contains information pertaining to application of the advanced reception function.
YOSHIMOTO et al. teach in paragraph [0056] that the PDCCH & the EPDDCH are used to transmit downlink control information (DCI) and a plurality of DCI formats (that include both first DCI format and second DCI format, also see para [0058]) are defined for the transmission of the downlink control information and further teach in paragraph [0059] that a DCI format (that includes first/second DCI format) for the downlink contains information, such as information pertaining to resource block assignment (that includes first size/second size of resource assignment field), pertaining to the scheduling of the PDSCH. 
Thus, the above teaching of YOSHIMOTO et al., as per Broadest Reasonable Interpretation (BRI) of claim limitations, is clearly equivalent to having “a first size of a first resource assignment field in the first DCI format is given based on the first RRC signaling and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, the second RRC signaling being different from the first RRC signaling" as recited by independent claim 23 and similarly by other independent claims 24-26.
6.	In pages 6-7 of Applicant’s Remarks, regarding independent claim 23, Applicant further mentions that "second DCI" in Fu which indicates BWP switching does not correspond to claimed "second DCI format" which is not used for BWP switching.
	However, the Examiner respectfully disagrees to the above statement of the Applicant follows. The cited reference Fu clearly teach in para [0587] that the determining module of UE determines a time unit in which the switching of the active BWP occurs to be a time unit n+k according to the received active BWP indication information and the value of k is related with the type of the DCI. The cited reference Fu further teach in para [0614]  that the second DCI indicates the active BWP switches from BWP-1 to BWP-3 starting from time unit n+M and a PDSCH is scheduled in time unit n+M. The above teaching of Fu is clearly equivalent to the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part, as the claim does not specifically recite that the active bandwidth part does not switch in the limitation. Thus, the cited references Fu and YOSHIMOTO et al. together teach all the limitations of independent claim 23 and similarly of other independent claims 24-26 as already mentioned above under Claim Rejections.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

PARK (US Pub. No: 2019/0104543 A1) disclose mechanisms for scheduling a data channel to support a user equipment (UE) using various bandwidth parts (BWPs) in a next-generation/5G radio access network.
CHOI et al. (US Pub. No: 2020/0021410 A1) disclose mechanisms for relating to a wireless communication device and system for transmitting and receiving a reference signal and a data channel.
Shen et al. (US Pub. No: 2019/0342870 A1) disclose mechanisms for separately configuring sets of frequency resources for a PDCCH and another physical channel in wireless communication system.
Aiba et al. (US Pub. No: 2019/0074929 A1) disclose mechanisms relating to new signaling procedures for user equipments (UEs) and base station in wireless communication system.
Ouchi et al. (US Pub. No: 2014/0247796 A1) disclose mechanisms relating to a communication system in which a base station apparatus and a terminal apparatus communicate with each other and a communication method with which the terminal apparatus can set appropriate uplink transmission power in wireless communication system.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
1/7/2022                                                                                                                                                                                             


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477